                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY ALLIANCE,
and THE ANDREW GOODMAN
FOUNDATION,

               Plaintiffs,

v.                                                           Case No. 3:19-cv-00365
                                                             Judge Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee,
MARK GOINS, in his official capacity as
Coordinator of Elections for the State of
Tennessee, HERBERT SLATERY III, in his
official capacity as Attorney General of the
State of Tennessee, the STATE ELECTION
COMMISSION, and DONNA BARRETT,
JUDY BLACKBURN, GREG DUCKETT,
MIKE MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT YOUNCE, in
their official capacities as members of the State
Election Commission,

               Defendants.



PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE EXCESS PAGES IN THEIR
     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                      PRELIMINARY INJUNCTION

       As the Court is aware, in this action Plaintiffs are challenging the constitutionality of a new

Tennessee law, Public Chapter 250 (the “Law”), which imposes severe restrictions on organizations

seeking to conduct voter registration drives. The Law is scheduled to take effect on October 1, 2019,

and Plaintiffs are planning to file a motion for a preliminary injunction to enjoin the key provisions



                                                    1
       Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 1 of 6 PageID #: 306
of the Law before they go into effect. Plaintiffs are planning to file their motion for a preliminary

injunction as soon as this coming Friday, August 16, 2019.

       Pursuant to this Court’s Practice and Procedures Manual concerning pretrial briefs in civil

cases, Plaintiffs’ memorandum of law in support of their motion for a preliminary injunction would

ordinarily be limited to 20 pages. Plaintiffs respectfully submit this Motion for Leave to File Excess

Pages to seek leave of Court to file a memorandum of law of no more than 40 pages in support of

their planned motion for a preliminary injunction. Plaintiffs respectfully submit that there is good

cause for the requested expansion of the page limits, as set forth below:

       In their motion for a preliminary injunction, Plaintiffs will ask that this Court enjoin the

implementation of the key provisions of the Law, to be codified as Sections 2-2-142, 2-2-143, 2-19-

145 of the Tennessee Code, which impose severe civil and criminal penalties on voter registration

activity. In order to prove their right to the relief sought, Plaintiffs will have to show their likelihood

of success on the merits on numerous critically important issues, including their standing, the

unconstitutional vagueness of the challenged provisions, the burden they impose on First

Amendment free speech and associational rights pertaining to voter registration activities, and the

unconstitutionality of the compelled disclaimer requirement in the Law. Plaintiffs will also have to

show that they will be immediately and irreparably injured if an injunction does not issue, and that

the balance of the equities and the public interest favors the relief requested. These issues are fact-

intensive and require discussion of the many ways that the Law impedes the four Plaintiffs’

constitutionally-protected conduct.

       Plaintiffs therefore request leave to file a memorandum of law in support of their motion for

a preliminary injunction of not more than 40 pages, excluding the case caption, signature lines, and

certificate of service, as per Middle District of Tennessee Local Rule 7.03(a).




                                                    2
       Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 2 of 6 PageID #: 307
       Based on the foregoing, Plaintiffs request that the Court grant the relief requested. Plaintiffs

have submitted a Proposed Order contemporaneously herewith as Exhibit A.

  August 14, 2019                                      Respectfully submitted,

                                                       /s/ Taylor A. Cates

                                                       TAYLOR A. CATES, BPR No. 20006
                                                       BURCH, PORTER, & JOHNSON, PLLC
                                                       130 N. Court Avenue
                                                       Memphis, TN 38103
                                                       (901) 524-5165
                                                       tacates@bpjlaw.com

                                                       IRA M. FEINBERG
                                                       HOGAN LOVELLS US LLP
                                                       390 Madison Avenue
                                                       New York, NY 10017
                                                       (212) 918-3000
                                                       ira.feinberg@hoganlovells.com

                                                       JON GREENBAUM
                                                       EZRA D. ROSENBERG
                                                       JULIE HOUK
                                                       POOJA CHAUDHURI
                                                       LAWYERS’COMMITTEE FOR CIVIL
                                                       RIGHTS UNDER LAW
                                                       1500 K Street, NW, Ste. 900
                                                       Washington, D.C. 20005
                                                       (202) 662-8600
                                                       erosenberg@lawyerscommittee.org
                                                       pchaudhuri@lawyerscommittee.org

                                                       ALLISON M. RYAN
                                                       CARRIE DELONE*
                                                       KYLE DRUDING*
                                                       HOGAN LOVELLS US LLP
                                                       555 Thirteenth Street, NW
                                                       Washington, DC 20004-1109
                                                       (202) 637-5600
                                                       allison.holt@hoganlovells.com




                                                  3
      Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 3 of 6 PageID #: 308
                                      YAEL BROMBERG
                                      BROMBERG LAW LLC
                                      The Andrew Goodman Foundation
                                      10 Mountainview Road
                                      Upper Saddle River, NJ 07458
                                      (202) 995-1808
                                      yaelbromberglaw@gmail.com

                                      *pro hac forthcoming

                                      Counsel for the Tennessee State Conference
                                      of the N.A.A.C.P., Democracy Nashville–
                                      Democratic Communities, the Equity
                                      Alliance, and the Andrew Goodman
                                      Foundation




                                  4
Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 4 of 6 PageID #: 309
                              CERTIFICATE OF SERVICE

       The undersigned herby certifies that a copy of Plaintiffs’ Memorandum of Law in

Opposition to Defendants’ Motion to Dismiss has been served via the Court’s electronic case

filing system to:


       ALEXANDER S. RIEGER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       alex.rieger@ag.tn.gov

       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       kelley.groover@ag.tn.gov


       on this 14th day of August, 2019.
                                                        /s/ Taylor A. Cates
                                                        TAYLOR A. CATES




                                             5
    Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 5 of 6 PageID #: 310
                            CERTIFICATE OF CONSULTATION
       The undersigned hereby certifies that opposing counsel was consulted via email regarding the

relief requested herein on August 14, 2019. Opposing counsel indicated that there was no objection.

                                                           /s/ Taylor A. Cates
                                                           Taylor A. Cates




                                                 6
      Case 3:19-cv-00365 Document 37 Filed 08/14/19 Page 6 of 6 PageID #: 311
